Title: Abigail Adams to Mary Smith Cranch, 12 December 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia december 12th 1797
        
        I receied yesterday your kind favour of 29 Nov’br and 8th December. I had a few lines from you on monday I got my Letter to day to myself. I believe I shall not venture to communicate it. the President will be very angry with Some of his Neighbours, if through their means we lose so good a Man, as is now in our power to settle. the judgement of those in opposition is weak. I would sooner take the opinion of Gaius, with regard to the merrit of a Preacher than either of them. I do not know what their objections are. spear ought to know that the scriptures combine the Gosple with the Law. I fancy mr Bs objection are not much more forcible. I think mr Whitman ought not to decline merely on account of those

persons who all of them, I have not a doubt will be conciliated by a prudent conduct. to mr Flint there was an obstinate intemperate opposition from a certain quarter which I always condemned, and tho I did not like mr Flint so well as mr Whitman as a preacher, yet both the President and I determined to Sit down quietly with him if he had accepted the call of the people. I have a regard for and Love my Neighbours but I cannot but condemn their conduct on this occasion and look upon it as mere obstinancy to make themselves of concequence. poor Mrs Hall & her Husband are both Dead. they left a Child, but for some reason, I cannot devine what, her Brother will not let me, or any of the Family find it or see it, tho on mr Blacks account and from the regard I had for Mrs Hall I have taken some pains to find it, and know how it was Situated. I have written to Mrs Black respecting it—
        Mrs smith is gone back to East Chester determined to wait there the arrival of the col. we had a Letter from him this week. he was then at fort stanwick on his way to East Chester he Says it was dated 29th november— it was directed to Thomas supposing him, private secretary to the President
        we have not any late Letters from London. I presume mr Adams is gone to Berlin I had a Letter from Thomas dated the 10 of sep’br Thomas speaking of his new sister says, “she is indeed a most lovely Woman, and in my opinion Worthy in every respect of the Man for whom she has with so much apparent Cheerfulness renounced father and Mother kindred and Country to unite her destinies with his” this is a great deal for Thomas to say.
        I inclose to you some remarks from Fennos paper upon some of Baches lies and abuse and a strip of paper containing Baches round assertion that the observations Printed in the Boston Centinel upon the sermon of the Bishop of Norwich were “Positively known” to proceed from the pen of the Duke of Braintree as he stiles the President. if this has not been printed in any of our papers, let it be sent to the Mercury to insert, that the world may see what bold and daring lies these wretches are capable of. yet when calld upon for proof, they have not a word to offer. the wretch who is supposed to have written this for the Aurora is a Hireling scotchman Campbel by name, who fled from England for publishing libels against the Government, and has been employd by the Jacobins here to excite a spirit of opposition to the Government. who the writer of those remarks upon the Bishops sermon was, is as Well known to the Pope of Rome, as to the President scarcly a day passes but some such

scurility appears in Baches paper; very often unnoticed, and of no concequence in the minds of many people, but it has like vice of every kind, a tendency to corrupt the Morrals of the common people. lawless principls naturally produce lawless actions.— I have not heard from your son since I wrote you last. I am glad to learn that Mrs Greenleaf is like to get rid of her complaint by a collection of the cause of it to one point. I dare say she will find herself better— Miss Alleyne is gone to Levingstone Manor to pass the winter with her sister. mr G   f is yet confined, tho I believe he hopes soon to be liberated. The vice President is come and dines here to day with 30 other Gentleman—
        Remember me kindly to mr Cranch and respectfully to Mrs Welch. tell cousin Betsy I will send her an old Maids cap, that will never be out of fashion—
        Love to Mrs Norten and family. how much charigned shall I feel if you write me that mr Whitman has given his answer in the Negative. I hate Negatives when I have sit my Heart upon any thing— half the year I must sit under as strong Calvinism—as I can possibly swallow and the other half—I do not know what is to come
        my paper reminds me to close; and my company that I must dress for dinner. yours most / affectionatly
        
          A Adams
        
      